DETAILED ACTION
	For this Office action, Claims 1-4, 7-15 and 18-23 are pending.  Claims 21-23 are new, and Claims 5, 6, 16 and 17 have been canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 23 March 2022, with respect to the grounds of rejection of Claims 1-4, 7-15 and 18-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 23 March 2022.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 23 March 2022, with respect to the rejections of claims 1-4 and 11-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Applicant has amended the claims in a manner that overcomes the teachings of the cited prior art, in particular the limitations reciting the plenum and its associated features; therefore, upon further consideration, the grounds of rejection have been withdrawn.  The amended claim language introduces new issues that require new grounds of rejection under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b), and said new grounds of rejection are made and detailed below.  Claims 19 and 20 are also rejected under the new grounds of rejection due to their dependency.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended independent Claims 1 and 11 to further recite “a plenum formed between the plasma electrode module and the ground electrode and configured to pass the water from the input port to the output port along a generally straight path parallel to the continuous surfaces of the plasma electrode module and the ground electrode”; however, upon further consideration, none of the originally filed claims, the specification or the drawings recite such a feature.  The originally filed claims were silent on such a plenum, and the specification does not address said plenum either.  The structure of the plenum recited in the amended claims, in addition to the concept of a plenum itself, is too complex to be sufficiently inferred from the figures as presented.  For these reasons, the claimed plenum and the associated limitations introduced via amendment are considered new matter; therefore, Claims 1-4, 7-15 and 18-20 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 11 have been amended to include a plenum, which is considered new matter as detailed above.  Since said plenum is not addressed or disclosed in the originally filed claims, specification or figures, the claims are also considered indefinite because the claim language is silent on what may be considered a plenum to read on the claims.  Since a plenum is considered to be a space filled with matter, the claim is unclear whether said plenum should fully comprise water or said plenum may be just considered an empty space between the electrodes in order to read on the claims.  Applicant is urged to address this issue in the response to this office action, wherein an amendment that further addresses the claimed plenum or removes the concept of said plenum would overcome this ground of rejection. 

Allowable Subject Matter
Claims 21-23 are considered allowable at this time.  A more detailed reasons for allowance will be provided once the entire claim set is considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04/28/2022